Name: Commission Implementing Regulation (EU) 2015/273 of 19 February 2015 amending Implementing Regulation (EU) No 871/2014 as regards deductions from the 2014 Dutch fishing quota for skates and rays in Union waters of ICES areas IIa and IV
 Type: Implementing Regulation
 Subject Matter: international law;  natural environment;  fisheries;  environmental policy;  information technology and data processing;  Europe
 Date Published: nan

 20.2.2015 EN Official Journal of the European Union L 47/11 COMMISSION IMPLEMENTING REGULATION (EU) 2015/273 of 19 February 2015 amending Implementing Regulation (EU) No 871/2014 as regards deductions from the 2014 Dutch fishing quota for skates and rays in Union waters of ICES areas IIa and IV THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 105(1) and (2) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 871/2014 (2) provides for a deduction from the 2014 Dutch fishing quota for skates and rays in Union waters of ICES areas IIa and IV (the 2014 Dutch quota) on account of overfishing in the year 2013. (2) Following the publication of that Regulation, the Dutch authorities discovered that the data in the catch reports on which the deduction was based had not been correctly transmitted, as corroborated by the evidence available to the Commission. (3) On the basis of the corrected data transmitted by the Netherlands on 12 December 2014, it appears that the 2013 Dutch quota was not overfished. (4) The deduction from the 2014 Dutch quota should therefore be corrected. (5) Implementing Regulation (EU) No 871/2014 should be amended accordingly. (6) Considering that the deduction from the 2014 Dutch quota applies from the date of entry into force of Implementing Regulation (EU) No 871/2014, this Regulation should apply retroactively from the same date, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Implementing Regulation (EU) No 871/2014 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 19 August 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 1. (2) Commission Implementing Regulation (EU) No 871/2014 of 11 August 2014 operating deductions from fishing quotas available for certain stocks in 2014 on account of overfishing in the previous years (OJ L 239, 12.8.2014, p. 14). ANNEX In the Annex to Implementing Regulation (EU) No 871/2014, the following entry is deleted: NL SRX 2AC4-C Skates and rays Union waters of IIa and IV 180,000 275,430 357,115 129,66 81,685 / / / / 81